    .
.   AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case



                                          UNITED ~¾.~~"J?ISTRICT COURT.
                                            SOUTH~ fTIS'f'R!re'tr OF CALIFORNIA

                   UNITED STATES OF AMERf5it             APR -b A ~~MENT IN A CRIMINAL CASE
                                     V.    .
                                           \                (For Offenses Committed On or After November l, 1987)
                                  cu:::qi< u.s. c:sr:'zt~:T couRT
          MARIA DE LOS ANGELES cABdtB'lt1¥fN;( c:: (AUF@a~~Number: 20CR0073-DMS
                         Aka Maria D. ValadezSY:             h'fV        Mm'JfllvHenri
                                                                        _.__........_......,_   FD_ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                              ___
                                                                         Defendant's Attorney
    USM Number                       92243298
    • -
    THE DEFENDANT:
    IZI pleaded guilty to count(s)         1 of the Information

    D   was found guilty on count(s)
        after a olea of not guiltv. ·                                     .
    Accordingly, the defendant is aqjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                          · Count
    Title & Section                   Nature of Offense                                                                  Number(s)
    8 USC 1326                        REMOVED ALIEN FOUND IN THE UNITED STATES                                                1




         The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
    The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
    D      The defendant has been found not guilty on count(s)

    D      Count(s)                                                is          dismissed on the motion of the United States.

           Assessment: $100.00 ordered waived.


    D      JVTA Assessment*:$
           *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
    IZI    No fine                D Forfeiture pursuant to order filed                                              , included herein.
           IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
    change of name; residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                         Auril 3, 2020
                                                                         Date ofimposition of Sentence



                                                                         HON. DanaM. Sa raw
                                                                         UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MARIA DE LOS ANGELES CABRERA-BAILON                                      Judgment - Page 2 of 2
CASE NUMBER:              20CR0073-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 TIME SERVED.




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •
       •
             at
                  ---------                 A.M.
             as notified by the United States Marshal.
                                                              on
                                                                   ------------------
       The defendant must surrender for service of sentence at the institution designated by the Bureau of
•      Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

       Defendant delivered on                                            to
                                -------------                                 ----------------
at
     ------------ ,                         with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                       20CR0073-DMS
